                                                                                       FILED
                                                                              2019 Oct-18 PM 05:11
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

 LANSVILLE COLIN MORGAN,                   )
                                           )
       Petitioner,                         )
                                           )
 v.                                        )   Case No.:4:19-cv-00768-KOB-
                                           )   GMB
 WARDEN ETOWAH COUNTY                      )
 JAIL,                                     )
                                           )
       Respondent.



                          MEMORANDUM OPINION

      On September 25, 2019, the magistrate judge filed a report, recommending

that this petition for habeas corpus relief filed pursuant to 28 U.S.C. § 2241 be

dismissed as moot, because of the petitioner’s June 10, 2019, release from ICE

custody and removal to his native country of Jamaica on July 25, 2019. (Doc. 14).

No party filed timely objections, although advised of their right to do so.

      Having now carefully reviewed and considered de novo all the materials in

the court file, the court ADOPTS the magistrate judge’s report and ACCEPTS his

recommendation. The court finds that the writ of habeas corpus is due to be

DISMISSED AS MOOT.

      The court will enter a separate Final Order.
DONE and ORDERED this 18th day of October, 2019.



                            ____________________________________
                            KARON OWEN BOWDRE
                            CHIEF UNITED STATES DISTRICT JUDGE
